Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This office action is responsive to amendment filed on 12/03/2020. Claims 2-3, 6, 8-14 and 18-19 are currently pending. Claims 1, 4-5, 7, 15-17 and 20 are cancelled per applicant's request.
Response to Amendment
Applicant's amendment, filed on 12/03/2020, is entered into further examination and appreciated by the examiner.

Response to Arguments
	Regarding remarks on the 35 U.S.C. §103 rejections to the claims, Applicant's arguments have been fully considered on the amended claims but they are not persuasive.
	Applicant argues (see pg. 7 line 23 from the bottom – end of the page) that the recited disclosure by Hope, i.e. Figures 1, 2A. 2B, [0020-0021], in the previous office action does not describe or suggest amended limitation “a motion path of a handheld electronic device as it travels along a path from a starting point to an ending point” in amended claim 2 by contending that a starting point and an ending point, as per Hope, does not necessarily disclose travel along a path from a starting point to an ending point.

	(2) Hope discloses the handheld electronic device travels along a path from a starting point to an ending point (“Three linear accelerometers … can detect linear acceleration in the three dimensions, as the camera is moved from one location to another [0024], the camera … moved between the first and second locations in a … path [0026]) and
	(3) Current application also discloses the device movement along a path in the specification detecting linear and rotational motion using appropriate sensors (movement information ‘e.g., changes in position or orientation’ [0014], The device can use one or more elements such as an accelerometer and/or gyroscope to determine the path 308 that the device traveled from the pocket to the table [0022]).
	Lastly, newly found reference, Wang (US 20100156817 A1), also discloses a motion path by the handheld electronic device from the start position to the end position, showing device travels along the path between the two points (motion path, a start 

Specification
	The disclosure is objected to because of the following informalities: The sentence “The device can use one or more elements such as an accelerometer and/or gyroscope to determine the path 308 that the device traveled from the pocket to the table” in par. 0022 should be replaced with “The device can use one or more elements such as an accelerometer and/or gyroscope to determine the path 308 that the device is moved from the pocket to the table” or with an appropriate sentence to avoid misleading impression that the device travels (or moves) on its own.
Appropriate correction is required.

Claim Objections
	Claims 2, 14 and 19 are objected to because of the following informalities: the limitation “as it travels along a path” in “motion information representing a motion path of a handheld electronic device as it travels along a path from a starting point to an ending point“ should be replaced with “as it is moved along a path” or with appropriate phrase to avoid misleading impression that the device travels (or moves) on its own. 
	Appropriate correction is required.

Claim Interpretation - 35 USC § 101
	Independent claim 2 recite newly amended limitations/steps “determining, based at least on first device orientation, and first device position, motion information representing a motion path of a handheld electronic device from a starting point to an ending point”, “determining that the motion information corresponds to an action associated with positioning the handheld electronic device for viewing by a user” and “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device”. Independent claims 14 and 19 also recite limitations equivalent to the limitations of claim 1.
	The above recited amended limitations can be interpreted as an abstract idea belonging to mental process grouping according to the 2019 Patent Eligibility Guideline (PEG). 
	However, the recited limitations include newly amended element “a handheld electronic device”. Furthermore, the limitation/step “generating image data based on the first direction” combined with motion information of “a handheld electronic device” is interpreted as showing an improved feature (interpreting user action by detecting a motion of the handheld electronic device as one of user inputs), which enables the handheld device to take a next action without additional user input. The improved feature which makes the handheld device smart and efficient is perceived as an improvement to the computing and user interface technology. So the limitation is 
 	Therefore, claims 2-3, 6, 8-14 and 18-19 are interpreted as patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6, 7, 9-12, 14, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hope (US 20100316282 A1), hereinafter ‘Hope’ in view of Bezos (US 20100125816 A1), hereinafter ‘Bezos’.
As per claim 2: Hope discloses the claim as follows.
	A method, (a method of providing 3D information [0008, 0031]) comprising:
	determining, based at least on first device orientation, and first device position, motion information representing a motion path of a handheld electronic device as it travels along a path from a starting point to an ending point; (handheld user device with a built-in camera [0004, Fig. 1], handheld user device see the motion path of a handheld electronic device from a starting point to an ending point in Fig. 3; Three linear accelerometers … can detect linear acceleration in the three dimensions, as the camera is moved from one location to another [0024], the camera … moved between the first and second locations in a … path [0026])

Hope further discloses “determining that the motion information corresponds to an action by a user” (the camera may automatically take the second picture once the user moves the camera to a nearby second location [0029], implying motion information is determined to enable taking the second picture)

However, Hope is silent regarding “determining that the motion information corresponds to an action associated with positioning the handheld electronic device for viewing by a user”.

Bezos discloses “determining that the motion information corresponds to an action associated with positioning the handheld electronic device for viewing by a user” (through relative movement, i.e. equivalent to the motion information, such as may be determined using an imaging element operable to image a recognizable portion of a user, A change in orientation of the device through movement of … the device relative i.e. equivalent to an action, to control an aspect of the device. The device may be able to image an … aspect of the user, such as a facial expression of a user, a gesture, i.e. equivalent to positioning the handheld electronic device for viewing by a user [0023], A user of a device … is able to activate a control mode, facial recognition mode, movement recognition mode … that allows the user to control device using movement, i.e. equivalent to user action [0024]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Hope in view of Bezos to determine the motion information corresponds to an action associated with positioning the handheld electronic device for viewing by a user as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient (Hope – As the technology of handheld electronic devices improves, various types of functionality are being combined into a single device, sophisticated uses for cameras, 3D photography, different visual perspective of the same scene [0002]) (Bezos - a need to adapt the ways in which users interface with these computing devices [0002], many users prefer to use portable devices … operation becomes difficult using a touch screen or multiple button input approach [0003], overcome one or more of the aforementioned and other deficiencies experienced in conventional approaches to controlling a system, device, interface, or other such object or element in an electronic environment [0023]).

implying the selfie photo taking feature; the camera may automatically take the second picture once the user moves the camera to a nearby second location and the camera is level and steady, implying the first direction to a user is determined based on the user action intending to take a photo and corresponding motion information [0029]) and further discloses 
	“generating image data based on the first direction (visual indicators may be provided to assist the user in rotating the camera in the right direction. For example, an indicator in the view screen ‘e.g., arrow, circle, skewed box, etc.’ may show the user which direction to rotate the camera ‘left/right and/or up/down’ to visually acquire the desired object in the second picture, showing the generated image data based on the first direction [0025]).

Although Hope implicitly disclose the limitation “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device”, Hope fails to explicitly disclose the limitation.

Bezos discloses “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device” (movement information 1254, perform action 1268, determine … image position information 1256, i.e. equivalent to the direction to the user with respect to the device 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to determine the direction to the user location with respect to the device based on the action and motion information as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and efficient.

As per claim 3, Hope and Bezos disclose claim 2 set forth above.
Bezos further disclose “determining a difference between an orientation of the handheld electronic device at the starting point and the ending point” (the information displayed within the graphical user interface that is altered based on the change in orientation of the device [0025], determine whether the device is directly facing the user, tilt the device to the left or right, forward or back, any combination, moving or otherwise changing an orientation of the device [0027])
	and analyzing the motion information and an orientation difference” (motion is similar to looking into a box, by rotating the box to different angles, algorithm analyzing the image information, zooming, access various items at that level by tilting or altering the position/orientation of the device to move a cursor or view [0028]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to 
	and analyze the motion information and an orientation difference” as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

As per claim 6, Hope and Bezos disclose claim 2 set forth above.
Bezos further discloses “activating a display on the handheld electronic device” (activate a control mode, movement recognition mode, that can be detected by camera or other imaging element of the device [0024], a graphical icon is used, the icon is displayed to the user when the facial recognition control mode is activated [0076]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to “activate a display on the handheld electronic device” as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

As per claim 9: Hope and Bezos disclose claim 2 set forth above.
Bezos further discloses “activating at least one element of the handheld electronic device based at least in part on the action and the first direction” (activate a control mode, movement recognition mode, that can be detected by camera or other imaging element of the device [0024], determining input through relative motion, a facial 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to “activate at least one element of the handheld electronic device based at least in part on the action and the first direction” as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

As per claim 10: Hope and Bezos disclose claim 9 set forth above.
Bezos further discloses “activating the at least one element includes at least one of capturing sensor data, activating touch input, activating an audio command mode, adjusting a speaker volume, activating a dynamic privacy screen, activating an illumination element, or displaying information on a display” (activate a control mode, movement recognition mode, that can be detected by camera or other imaging element of the device [0024], an imaging element of the device begins to obtain image information [0067]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to “activate displaying information on a display” as a way to provide enhanced convenient 

As per claim 12, Hope and Bezos disclose claim 2 set forth above.
Bezos further discloses “wherein the image data includes thermal data, infrared data, motion data, gesture data, facial recognition data, or eye tracking data” (facial recognition, movement recognition, expressions, a camera or other imaging element [0024], user's eyes and/or head [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to include at least one of image data, audio data, thermal data, infrared data, motion data, gesture data, facial recognition data, or eye tracking data for position data” as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

As per claim 14: Hope discloses the claim as follows.
A handheld electronic device (handheld electronic device [0002, 0004, 0020, Fig. 1]), comprising:
at least one processor; (processors [0013, claim 13])
at least one camera; (cameras [0002, 0004, 0020, Fig. 1])
and a memory device including instructions operable to be executed by the at least one processor to perform a set of actions, enabling the handheld 
determine, based at least on first device orientation, and first device position, motion information representing a motion path of a handheld electronic device as it travels along a path from a starting point to an ending point; (handheld user device with a built-in camera [0004, Fig. 1], handheld user device with a built-in camera, determining motion and direction, initial … position [0020, Fig. 1], linear and angular motion [0021, Fig. 1, Fig. 2A, 2B]; a camera taking two pictures of the same objects at different times from different locations [0026, Fig. 3], see the motion path of a handheld electronic device from a starting point to an ending point in Fig. 3; Three linear accelerometers … can detect linear acceleration in the three dimensions, as the camera is moved from one location to another [0024], the camera … moved between the first and second locations in a … path [0026])

Hope further discloses “store information” (store information, RAM [0013]) and 
	“determining that the motion information corresponds to an action by a user” (the camera may automatically take the second picture once the user moves the camera to a nearby second location [0029]).



Bezos discloses “store the motion information” (As the images are captured, each image …  can be analyzed to determine whether any of the motion thresholds are met or exceeded, given amount of Such data can be kept in local memory or cached for easy access and quick analysis [0081]) and
	“determining that the motion information corresponds to an action associated with positioning the handheld electronic device for viewing by a user” (through relative movement, i.e. equivalent to the motion information, such as may be determined using an imaging element operable to image a recognizable portion of a user, A change in orientation of the device through movement of … the device relative to the recognizable portion of the user can be determined, and used as input, i.e. equivalent to an action, to control an aspect of the device. The device may be able to image an … aspect of the user, such as a facial expression of a user, a gesture, i.e. equivalent to positioning the handheld electronic device for viewing by a user [0023], A user of a device … is able to activate a control mode, facial recognition mode, movement recognition mode … that allows the user to control device using movement, i.e. equivalent to user action [0024]).


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the 

Hope implicitly discloses “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device” (the display120 and camera lens 130 are shown on the same side of the device, so that the display can perform as a view finder for the user [0020], implying the selfie photo taking feature; the camera may automatically take the second picture once the user moves the camera to a nearby second location and the camera is level and steady, implying the first direction to a user is determined based on the user action intending to take a photo and corresponding motion information [0029]) and discloses 
	“generating image data based on the first direction (visual indicators may be provided to assist the user in rotating the camera in the right direction. For example, an indicator in the view screen ‘e.g., arrow, circle, skewed box, etc.’ may show the user which direction to rotate the camera ‘left/right and/or up/down’ to visually acquire the desired object in the second picture, showing the generated image data based on the first direction [0025]).

Although Hope implicitly disclose the limitation “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device”, Hope fails to explicitly disclose the limitation.

Bezos discloses “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device” (movement information 1254, perform action 1268, determine … image position information 1256, i.e. equivalent to the direction to the user with respect to the device [Fig. 12(b)]; the image processing algorithm determines a change in the at least one relative location or orientation of a user with respect to the device [0026 line 11-13]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to determine the direction to the user location with respect to the device based on the action and motion information as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

As per claim 19: Hope discloses the claim as follows.
A non-transitory computer-readable storage medium storing processor-executable instructions for controlling a computing device, comprising: (memory [0020, Fig. 1], instructions contained in or on a computer-readable medium, which may be read and executed by one or more processors to enable performance of the operations described herein [0013])
program code (software [0013, 0020]) for
determining, based at least on first device orientation, and first device position, motion information representing a motion path of a handheld electronic see the motion path of a handheld electronic device from a starting point to an ending point in Fig. 3; Three linear accelerometers … can detect linear acceleration in the three dimensions, as the camera is moved from one location to another [0024], the camera … moved between the first and second locations in a … path [0026]) )

Hope further discloses “determining that the motion information corresponds to an action by a user” (the camera may automatically take the second picture once the user moves the camera to a nearby second location [0029]).

However, Hope is silent regarding “determining that the motion information corresponds to an action associated with positioning the handheld electronic device for viewing by a user”.

Bezos discloses “determining that the motion information corresponds to an action associated with positioning the handheld electronic device for viewing by a user” (through relative movement, i.e. equivalent to the motion information, such as may be determined using an imaging element operable to image a recognizable portion of a i.e. equivalent to an action, to control an aspect of the device. The device may be able to image an … aspect of the user, such as a facial expression of a user, a gesture, i.e. equivalent to positioning the handheld electronic device for viewing by a user [0023], A user of a device … is able to activate a control mode, facial recognition mode, movement recognition mode … that allows the user to control device using movement, i.e. equivalent to user action [0024]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Hope in view of Bezos to determine the motion information corresponds to an action associated with positioning the handheld electronic device for viewing by a user as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

Hope implicitly discloses “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device” (the display120 and camera lens 130 are shown on the same side of the device, so that the display can perform as a view finder for the user [0020], implying the selfie photo taking feature; the camera may automatically take the second picture once the user moves the camera to a nearby second location and the camera is level and steady, implying the first direction to a user is determined based on the user action intending to take a photo and corresponding motion information [0029]) and discloses 
“generating image data based on the first direction (visual indicators may be provided to assist the user in rotating the camera in the right direction. For example, an indicator in the view screen ‘e.g., arrow, circle, skewed box, etc.’ may show the user which direction to rotate the camera ‘left/right and/or up/down’ to visually acquire the desired object in the second picture, showing the generated image data based on the first direction [0025]).

Although Hope implicitly disclose the limitation “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device”, Hope fails to explicitly disclose the limitation.

Bezos discloses “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device” (movement information 1254, perform action 1268, determine … image position information 1256, i.e. equivalent to the direction to the user with respect to the device [Fig. 12(b)]; the image processing algorithm determines a change in the at least one relative location or orientation of a user with respect to the device [0026 line 11-13]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to determine the direction to the user location with respect to the device based on the .

	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hope and Bezos in view of Lee (US 20110164105 A1), hereinafter ‘Lee’ and Motomura (US 20070019000 A1), hereinafter ‘Motomura’.
As per claim 11, Hope and Bezos disclose claim 2 set forth above.
The set forth combined prior art is silent regarding “wherein the first direction includes at least one of a position of the user as defined in coordinate space, a relative position of the user to a second user, or a relative position of the user with respect to the handheld electronic device”.

Lee discloses “the first direction includes at least one of a position of the user, a relative position of the user to a second user, or a relative position of the user with respect to the handheld electronic device” in (several people participating in a video conference at the near-end of the handheld phone 100 with far-end users [0025]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art with “a relative position of users with respect to the electronic device” teachings of Lee to use sensors of the electronic apparatus in capturing user position as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

However, the combined prior art does not explicitly teach “user positions as defined in the coordinate space”.

Motomura teaches “user positions as defined in the coordinate space” in (showing the positions of the user and the cellular phone represented by relative coordinates in a state of FIG. 1 [0020]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art with “user positions as defined in the coordinate space” teaching of Motomura to precisely calculate user positions as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hope and Bezos in view of Harrat (US20100313050A1), hereinafter ‘Harrat’.
As per claim 8, Hope and Bezos disclose claim 2 set forth above.
Bezos further discloses “include entering information into the handheld electronic device for motion path information” (enter text into a portable device, activate a
control mode, such as a … movement recognition mode, control the computing device using movements … in relative orientation to a user [0024]).



Harrat discloses “the motion path includes picking up the handheld electronic device from a surface“ (the action includes at least one of … picking up the electronic device from a surface. (user-initiated actions … user picking up the mobile device from a surface [Par 0021]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to disclose “entering information into the handheld electronic device or picking up the handheld electronic device from a surface being included in motion path” as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

Claims 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hope and Bezos in view of Lee.
As per claims 13 and 18, Hope and Bezos disclose claims 2 and 14 set forth above.
Bezos further discloses “capturing second image data from directions around the handheld electronic device using the at least one camera of the handheld electronic device;” (Imaging elements, a camera, CCD motion detection sensor [0033, 0038], 
	“determining that the handheld electronic device has remained substantially stationary for a predetermined period of time” (necessary to analyze the orientation information … while the device was relatively stationary. If so, the related data is analyzed [0084 line 17-end], an imaging approach can be used even if the device ‘or its imaging element’ is held stationary [Par 0032 line 6-8], the option of turning or moving the device to switch songs, without having to turn the device, user can leave the device stationary and move or adjust aspects of user [0037 line 10-1 from the end], implying user/device can choose different options, further image analysis, switching songs, or zoom in/out, by determining whether the device has remained substantially stationary).

However, the set forth combined prior art does not explicitly teach “recognizing one or more faces represented in the second image data;” and “identifying one or more users associated with the one or more recognized faces;”

Lee discloses “recognizing one or more faces represented in the second image data;” (auto-select feature of the handheld phone 100 in an interview mode [0025 line 2-3], the front-facing camera 131 faces the first person 300 and the rear-facing camera 132 faces a second person 310 [line 9-11], automatically switch between the two simultaneously captured video streams [line 15-16], based on detected speech [line 3-2 from the end]) and 


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to further modify the teachings of the combined prior art with “the image processing of the users”, the teachings of Bezos and Lee to show the capability of using user image data by helping determine the user location and the device operation mode more accurately with zoom-in effect as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter, more efficient and power saving.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Wang (US 20100156817 A1) discloses a motion path by the handheld electronic device from the start position to the end position (motion path, a start position of the handheld electronic device sensed by the motion sensing unit, record an end position information at which the movement of the handheld electronic device ends [0013, 0020 and claim 10])
	Choe (US 8373740 B2) discloses “A method and apparatus for video conferencing in a mobile terminal are disclosed.  The method includes receiving audio-visual signals comprising a video signal and a voice signal from participating users, selecting one of the audio-visual signals associated with a currently talking user”.

	Molne (US 20090297062 A1) discloses “displaying content using an integral
or remote controller for navigating the content based on dynamic image analysis of the motion of the controller”.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 6 whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863